Citation Nr: 1738470	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served in the United States Navy on active duty from August 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran and his spouse testified before the undersigned Veterans Law Judge in May 2016.  

In August 2016, the Board reopened the claims of service connection for hand and psychiatric disorders, granted service connection for psychiatric and left knee disorders, and remanded the claims of service connection for a right hand disability, bilateral pes planus, pancreatitis, and a right knee disability.  While these issues were in remand status, the RO in a March 2017 rating decision granted service connection for a right hand disability, bilateral pes planus, and pancreatitis.  Therefore, these issues are no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record shows that a right knee disorder is not related to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for a right knee disorder because it is due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Veteran claims that he had had a problem with his "legs locking" since service.  See July 2011 statement. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the post-service record shows the Veteran being diagnosed with right knee strain.  See VA examinations dated in November 2011 and March 2017. 

As to service incurrence under 38 C.F.R. § 3.303(a), mild genu varus was noted at the August 1985 examination upon entry into service.  However, the Veteran is presumed sound as to other knee disabilities.  38 U.S.C.A. § 1111 (West 2014).  Thereafter, an October 1985 service treatment record notes the Veteran's reports of right knee pain.  Specifically, the service treatment record shows that the Veteran was seen with a one-day history of right knee pain, with tenderness over the tibial tuberosity, secondary to hitting it against a sink.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of a right knee disorder (i.e., locking, pain, etc. . .) because these symptoms come to him via his own senses.  See Davidson.  

However the service treatment records, including the August 1988 separation examination, are otherwise negative for a right knee injury and/or a diagnosis of a right knee disorder.  In fact, when examined for separation in August 1988 while the Veteran reported a history of a trick or locked knee, it was thereafter explained that this history was in regard to the torn lateral meniscus in his left knee, not his right knee, and the examiner specifically opined that his lower extremities were normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, the Board finds that the Veteran is not competent to diagnose a right knee disorder because this is a complex medical question and he does not have the required medical expertise.  See Davidson.  

Therefore, the Board finds the most probative evidence of record to be the service treatment records, including the August 1988 separation examination, which do not show the Veteran had a chronic right knee disorder while on active duty despite the October 1985 injury.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that service connection for a right knee disorder must be denied based on in-service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran ever being diagnosed with arthritis in the right knee.  Accordingly, the Board finds that entitlement to service connection for a right knee disorder must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for a right knee disorder based on continued symptoms since service, the Board finds that the length of time between the Veteran's separation from of service in 1988 and his first being diagnosed with a right knee disorder decades later in 2011 to be evidence against his claim.  In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see such as the Veteran's claims that he had had a problem with his legs locking since service.  See Davidson.  However, upon review of the claims file the Board finds that any lay accounts from the Veteran that he has had this disorder since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the August 1988 separation examination.  Likewise, these lay claims are contrary to what is found in the post-service evidence, including December 2006 Social Security Administration (SSA) decision and records, which do not show complaints, diagnoses, or treatment for a right knee disorder until decades after service.  

In these circumstances, the Board gives more credence and weight to the service treatment records, including the August 1988 separation examination, which do not diagnose a chronic right knee disorder after the October 1985 injury and the post-service records, including the December 2006 SSA decision, which do not report a history or diagnosis of a right knee disorder until decades after service than any claims by the Veteran and other lay persons to the contrary.  See Owens.  Therefore, the Board finds that service connection for a right knee disorder based on continued problems since service must be denied.  38 U.S.C.A. § 1131.

As for service connection for right knee disorder based on its initial documentation after service under 38 C.F.R. § 3.303(d), the Board finds that the most probative evidence of record shows that it is not due to the Veteran's military service.  The March 2017 VA examiner opined that it was not due to his military service and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Moreover, the Board finds that this opinion adequately addresses the Veteran claim that he had had a problem with his "legs locking" since service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's competence to link his right knee disability to service, the Board finds that diagnosing a musculoskeletal disability requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that this disability was not caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's right knee disorder was not caused by his military service and service connection is not warranted based on the initial documentation of the disability after service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claim, the Board finds that this doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for a right knee disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


